Citation Nr: 1620795	
Decision Date: 05/23/16    Archive Date: 06/02/16

DOCKET NO.  09-19 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a headache disability, to include as a residual of a traumatic brain injury (TBI).

2.  Entitlement to service connection for depression, to include as secondary to a service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Wishard, Counsel



INTRODUCTION

The Veteran had active military service from August 1971 to August 1973. 

These matters come before the Board of Veterans' Appeals (Board) from a September 2008 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Pittsburg, Pennsylvania. 

The issue of entitlement to service connection for a headache disability was previously before the Board in July 2012 (remanded), April 2014 (denied), February 2015 (remanded), and most recently in September 2015, when the Board again denied the Veteran's claim.  The Veteran appealed the Board's September 2015 denial to the United States Court of Appeals for Veterans Claims (Court) which in an April 2016 Order, vacated the Board's September 2015 denial and remanded the matter pursuant to a Joint Motion for Remand (JMR).

The issue of entitlement to service connection for depression was previously before the Board in July 2012 (denied), April 2014 (remanded after a September 2013 Court memorandum decision which vacated the Board's 2012 decision and remanded it), and most recently in December 2014 when the Board denied it.  The Veteran appealed the Board's December 2014 denial to the Court.  In December 2015, the Court, in a memorandum decision, vacated the Board's December 2014 denial and remanded the matter for further action.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

Headaches

The Veteran's claim is remanded for VA to obtain an adequate examination with opinion.  

The VA examiner must consider the pertinent evidence of record to include the following: a.) STRs from September 1971, June 1972, July 19, 1972, and August 22, 1973; b.) that the June 1972 STR does not make an absolute diagnosis of gastroenteritis but rather reflects a diagnosis of "[a]nxiety vs. [v]iral [g]astroenteritis; c.) the Veteran's headache symptoms both before and after a post-service 2001 motor vehicle accident in comparison to the STRS; and d.) whether the July 1972 injury to the head resulted in a traumatic brain injury (TBI) and if so, whether the Veteran has a current headache disability as a result of such. 

In addition, the examiner should consider the evidence detailed in the directive following the body of this remand. 

The examiner should discuss, if pertinent, the difference, if any, between tension headaches, migraines, and headaches due to TBI, as it may pertain to the Veteran.  

The examiner does not need to find that the Veteran had continuity of symptoms since service if the examiner finds that the clinical records do not support such a finding.

Depression

The Veteran's claim for service connection for depression is inextricably intertwined with the above remanded claim for service connection for headaches.  

A June 2014 VA examination report reflects the opinion of the clinician that the Veteran's "emotional state has had no connection whatsoever" with his alleged in-service event or any other in-service event.  The clinician noted that the Veteran's post service episode of depression appears to be related to his health status after undergoing open heart surgery and that his depression was successfully treated with a brief course of antidepressant medication. 

Nevertheless, as the Court has found that the Veteran's claim of service connection for depression is inextricably intertwined with his claim of service connection for headaches, the Board finds that another opinion should be obtained.  

The clinician should opine as to whether it is as likely as not that the Veteran has depression which is causally related to, or aggravated by, a headache disability.  The clinician should consider the pertinent evidence of record, to include the evidence detailed in the directive below. 

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain updated private and VA clinical records.

2.  Schedule the Veteran for an examination with an appropriate clinician to obtain the following opinions:

a.  Is it at least as likely as not (50% probability or greater) that the Veteran has a headache disability causally related to active service; and

b.  Is it at least as likely as not (50 percent or greater) that the July 1972 incident resulted in a TBI with residual headaches?  

The VA examiner must consider and discuss as necessary the pertinent evidence of record to include the following: a.) STRs from September 1971, June 1972, July 19, 1972, and August 22, 1973; b.) that the June 1972 STR does not make an absolute diagnosis of gastroenteritis but rather reflects a diagnosis of "[a]nxiety vs. [v]iral [g]astroenteritis; c.) the Veteran's headache symptoms both before and after a post-service 2001 motor vehicle accident in comparison to the STRS; and d.) the July 1972 STR indicating the Veteran had been struck in the head by a fist with episodes of nausea, vomiting, and slight dizziness. 

The clinician should also consider and discuss as necessary the following: e.) the August 29, 1973 report of medical history for separation purposes and the report of examination; f.) a September 1980 private treatment record that notes the Veteran complained of a long history of headaches which were in the bicipital and bitemporal regions and were pressure in type; the pertinent impression was tension headaches; g.) a March 1998 record of private treatment reflects that the Veteran complained of a headache (cephalgia) and neck pain; h.) private records from Dr. Sutton (chiropractor) which show that the Veteran complained of headaches, to include with cervical subluxation, neck pain and/or nausea (e.g. 1998, 1999, 2000, 2001,2002, 2003, 2004 2004, 2006, and 2007); i.) an October 2001 treatment record from Dr. F. Perrone which reflects that the Veteran was involved in a motor vehicle accident four days earlier and was seen in the emergency room; j.) a July 2003 record in which the Veteran reported that in addition to low back pain, he was having neck pain and headaches. He stated that he was seeing a chiropractor (Dr. Sutton) and going to a pain clinic; k.) complaints of headaches and diagnoses of sinusitis (February 2002 and January 2007); l.) the private records (Dr. F. Perrone) which reflect no headaches (e.g. August 2001, October 2003 January 2004, April 2004, July 2004, October 2004, April 2005, July 2005, October 2005, February 2006, May 2006, August 2006, December 2006, March 2007, October 2007, January 2008, April 2008); m.) the Veteran's June 2005 VA treatment record in which he reported having been in a motor vehicle accident many years after service and gave a history of continuous headaches; n.) a July 2006 VA record which reflects that the Veteran gave a history of headaches and stated that these occurred following a motor vehicle accident in 2002; o.) an August 2007 VA treatment record which reflects that the Veteran reiterated his history of headaches occurring after a motor vehicle accident in 2002; p.) a September 2008 letter accompanying his treatment records in which the Veteran's chiropractor stated that the Veteran had been involved in a motor vehicle accident on October 4, 2001, was treated at his facility for injuries to the cervical spine, and was released from care as having reached maximum improvement, pre-accident status; q.) the February 2013 VA examination report; and r.) the June 2015 VA clinical addendum.  

The clinician should discuss, if pertinent, the difference, if any, between tension headaches, migraines, and headaches due to TBI, as it may pertain to the Veteran.  

The examiner does not need to find that the Veteran had continuity of symptoms since service if the examiner finds that the clinical records do not support such a finding.

The clinician should provide an adequate rationale for all opinions offered.

3.  Schedule the Veteran for an examination with an appropriate clinician to obtain an opinion as to:

a. whether it is as likely as not that the Veteran has depression which is causally related to a headache disability.

b.  whether it is as likely as not that the Veteran has depression which is aggravated (permanently worsened) by a headache disability. 

The clinician should consider the pertinent evidence of record, to include the following: a.) the STRs; b.) the private records from Dr. F. Perrone that note no problems with depressed mood (e.g. October 25, 2007, January 2008, April 2008) and the October 4, 2007 complaint of "recently having problems with anhedonia and depressed mood which started "not long after his CABG"); c.) the VA negative depression/mood disorder screens or denials of depression (e.g. July 2004, June 2005, July 2006, August 2007, August 2008, February 2009, January 2010, February 2011, September 2011, October 2011, November 2011, and June 2014 VA treatment records); d.) the Veteran's positive depression screen (e.g. June 2013;  e.) the Veteran's December 2008 statement that he has built up anger since his time in service and that he "had stress, anger, pain, which can produce depression; f.) the Veteran's nonservice-connected disabilities if they cause pain  or hospitalization (e.g. back, heart surgery); and g.) the June 2014 VA mental health examination report.

3.  Following completion of the above, readjudicate the issues on appeal.  If the benefit sought is not granted, issue a Supplemental Statement of the Case and afford the appellant and his representative an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board, as appropriate for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




